Citation Nr: 1011704	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-16 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for disability manifested 
by dizziness with nausea and vomiting and chronic 
disequilibrium, claimed as Ménière's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel
INTRODUCTION

The Veteran served on active duty from September 1989 to 
July 1994.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The Veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
June 2008.  A transcript of the hearing is of record in the 
claims file.  In September 2008, the Board remanded the case 
for additional development, and it is now before the Board 
for further appellate consideration.  


FINDING OF FACT

There is competent and credible evidence that the Veteran has 
had intermittent, but continuing, symptoms of dizziness with 
nausea and vomiting and chronic disequilibrium since service, 
and there is medical evidence that relates these symptoms to 
current diagnoses of episodic vertigo and vertigo of central 
origin.  


CONCLUSION OF LAW

Disability manifested by symptoms of dizziness with nausea 
and vomiting and chronic disequilibrium, diagnosed as 
episodic vertigo, termed vertigo of central origin, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102 3.303 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. § 5103, 5103A, (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009) pertaining to VA's duties regarding notice and 
assistance are applicable to this claim.  Because of the 
decision in this case, which constitutes a complete grant of 
the benefit sought on appeal, any deficiency in notice or 
assistance by VA is harmless error.  

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires the 
following elements: (1) medical evidence of a current 
disability; (2) medical evidence or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009) (vacating decision of the United States Court 
of Appeals for Veterans Claims (Court) that "stated 
categorically that a 'valid medical opinion' was required to 
establish nexus, and that [a lay person] was 'not competent' 
to provide testimony as to nexus"); Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed.Cir.2007) (holding that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis when ... a lay person is competent to identify the 
medical condition" and providing, as an example, that a 
layperson would be competent to identify a condition such as 
a broken leg, but would not be competent to identify a form 
of cancer); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  
The Veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When the Veteran seeks 
benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Background and analysis

The Veteran contends that during service she was mis-
diagnosed with a seizure disorder (syncope and near syncope) 
and that all of the symptoms she has experienced since the 
initial onset in January 1993 have been synonymous with 
Ménière's disease, with the key symptom being vertigo.  She 
further asserts that she did not continue to seek medical 
attention for her symptoms from either the military or VA 
Medical Center (VAMC) because she believed she was not taken 
seriously and was told that nothing could be done about her 
symptoms.  

By way of history, in a January 1995 rating decision, the RO 
granted service connection for syncope and near syncope 
effective the day following separation from service in July 
1994, and assigned a 20 percent rating.  In a rating action 
dated in January 2006, the RO proposed to decrease the 
Veteran's rating for service-connected syncope from 
20 percent to 10 percent based on a VA treatment record dated 
in June 2003, and April 2005.  In a rating action dated in 
April 2006, the Veteran's rating for service-connected 
syncope and near syncope was decreased to 10 percent 
effective July 1, 2006.  The Veteran did not appeal.  

In addition, in the January 1995 rating decision, the RO 
denied service connection for vertigo, stating that it was 
because service treatment records failed to show diagnosis of 
vertigo incurred in or aggravated during military service.  
The Veteran did not appeal that action.  In November 2005, 
the Veteran submitted her claim for service connection for 
Ménière's disease, and during the course of the appeal, she 
has argued that she has had symptoms of dizziness and vertigo 
since service, that vertigo is a key symptom of Ménière's 
disease, and that she has been diagnosed as having Ménière's 
disease thereby warranting a grant of service connection for 
Ménière's disease.  The RO treated the claim as an 
application to reopen the previously denied claim for service 
connection for vertigo and in its September 2006 rating 
decision denied the application for failure to submit new and 
material evidence.  

In its September 2008 remand, the Board noted that during the 
course of the appeal, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  See 
Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The Board 
therefore remanded the Ménière's disease service connection 
claim for development and adjudication.  The Board observes 
that in a later opinion dated in September 2009, the Court 
has pointed out that Boggs stands for the proposition that, 
if there is a final agency decision denying a claim based on 
a particular diagnosis, and subsequently a new and different 
diagnosis is submitted for VA's consideration, the second 
diagnosis must be considered factually distinct from the 
first and must be considered to relate to a separate claim.  
Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  

As noted, the Board remanded the case for development and 
adjudication of entitlement to service connection for 
Ménière's disease.  The case has been returned to the Board, 
and because of the results of evidentiary development, the 
Board has concluded that service connection is warranted for 
disability manifested by symptoms of dizziness, chronic 
disequilibrium with episodes of nausea and vomiting, 
currently diagnosed as episodic vertigo, termed vertigo of 
central origin.  The Board has, therefore, styled the issue 
on appeal as it appears on the title page.  

Service treatment records reflect that beginning in 1993, the 
Veteran experienced dizziness, nausea, vomiting, and a 
feeling of the room spinning, multiple episodes of near 
syncope during which she experienced variable symptoms of arm 
shakiness, warmth and flushing, lightheadedness, hot and cold 
feelings, vomiting and room-spinning.  Past work-ups were 
noted to include CT (computed tomography) scan, ECHO 
(echocardiogram), EEG (electroencephalogram), Holter test, 
and lab work, all of which were noted to be normal.  A 
Findings and Recommendation Disposition of the US Air Force 
Physical Evaluation Board (PEB) dated in March 1994 
recommended discharge with severance pay with a 20 percent 
rating based on a diagnosis of syncope and near syncope.  

VA treatment records dated in June 2002 and from April 2005 
to November 2005 show continued complaints of dizziness.  In 
April 2005, the Veteran said that for the past ten years she 
had symptoms of recurrent headache, trouble with her balance, 
tingling of her hands and feet, and the sensation of the room 
spinning around her, and she stated the symptoms had worsened 
over the past year.  The assessment after examination was 
vertigo/dizziness.  In a June 2005 neurology consultation 
report, the neurologist's impression was that the vertiginous 
episodes did not appear to be severe, and were not associated 
with tinnitus or hearing loss, nausea, or vomiting, to 
strongly suspect Ménière's, though he would not completely 
dismiss that possibility.  In an August 2005 VA 
otolaryngology, the assessment was "vertigo, which has 
symptoms consistent with Ménière's disease."  

At an auditory evoked potential test in October 2005 at the 
University Kansas on referral from VA, the Chairman of the 
Hearing and Speech Department stated that based on 
electrocochleography (ECochG) there was a finding positive 
for endolymphatic hydrops; his recommendation was that the 
Veteran be followed for possible endolymphatic hydrops on the 
right side.  In a November 2005 VA treatment note, the same 
neurologist from the June 2005 VA consultation listed an 
impression of chronic disequilibrium and vertigo unassociated 
with tinnitus or hearing loss that may be secondary to 
Ménière's.  At a VA examination in late November 2005, the 
examiner said there was no current syncope or near syncope 
and that the Veteran's symptoms were at least as likely as 
not caused by Ménière's disease.  

When seen in October 2006 by the VA neurologist who had seen 
her in June 2005 and November 2005, the Veteran reported she 
continued to have episodes of intermittent severe vertigo 
associated with nausea and vomiting, with episodes about two 
to three times a month.  The impression was chronic 
disequilibrium with intermittent severe prolonged vertigo 
associated with tinnitus, may be secondary to Ménière's.  In 
October 2007, the impression reported by the VA neurologist 
was chronic episodic disequilibrium with intermittent severe 
prolonged vertigo associated with bilateral tinnitus and ear 
fullness on the right.  Again, he said it may represent 
Ménière's disease.  He recommended obtaining records from the 
Veteran's private physician.  

Records from T.K., M.D., of the Wichita Ear Clinic show that 
in February 2007, the Veteran was seen on referral with 
complaints of episodes of dizziness.  The assessment after 
examination was variants of migraine and sensory hearing 
loss.  At an April 2007 follow-up visit, the Veteran reported 
dizziness, and feeling that the room spins; the assessment 
again was variants of migraine. 

In a memorandum in May 2008, B.O., M.D., indicated that he 
reviewed information from the VA, including blood tests, 
Doppler studies, an MRI (magnetic resonance imaging) study of 
the brain, and an EEG (electroencephalogram) study.  The 
Veteran reported her experience in service and reported that 
since that time she had had increasingly frequent episodes of 
vertigo that occurred without any trigger or aura and were 
never associated with a loss of consciousness.  She reported 
feelings of motion sickness, spinning, nausea, and vomiting.  
Following an interview and physical examination of the 
Veteran, Dr. O.'s impression was that with her history of 
abnormal ENT studies, hearing loss, tinnitus, and vertigo 
with nausea and vomiting, the Veteran probably has Ménière's 
disease and has had it ever since 1993.  He opined that it 
was getting worse over time and could certainly explain her 
initial fall in 1993.

At the June 2008 Board hearing, the Veteran testified that in 
service she lost balance and fell and she did not honestly 
think she passed out before she fell but rather blacked out 
when she hit her head on concrete as a result of the fall.  
She testified that during service the medical examiners were 
not sure what was wrong with her, but during and after 
service she continued to have problems with loss of balance, 
no equilibrium, motion sickness, feeling like she was 
falling, and vomiting.  She testified that various doctors, 
including Dr. O., who was the only doctor who had written it 
down, had associated her symptoms with Ménière's disease.  

In a memorandum dated in March 2009, G.M., M.D., an 
otolaryngologist and head and neck surgeon, stated he had 
seen the Veteran in consultation.  He noted the Veteran had 
problems with disequilibrium that had been going on for at 
least three or more years.  After examination, the diagnoses 
included abnormal motion sickness.  Dr. G.M. commented he 
felt the Veteran was not typical Ménière's disease, and he 
recommended further testing.  

On referral from Dr. G.M. the Veteran was seen by a private 
audiologist for balance assessment in April 2009.  The 
Veteran was noted to have a history of having experience 
imbalance and lightheadedness since 1993 with symptoms 
worsening significantly in the past 11/2 years.  The Veteran 
reported significant issues with nausea, fatigue, frequent 
falls and unsteadiness, with the symptoms tending to go in 
cycles.  On examination, the audiologist said that the 
Veteran demonstrated significant abnormalities throughout CDP 
(computerized dynamic posturography) testing, with the 
inability to remain standing when her vestibular, visual 
and/or somatosensory systems were challenged.  The 
audiologist said this may indicate the presence of a central 
component, although peripheral involvement could not be ruled 
out.  After reviewing the results of the balance testing, Dr. 
G.M. sent the Veteran for an MRI of the head and brain, which 
was done in May 2009 and was normal.  On review, at a follow-
up visit in May 2009, Dr. G.M. said he was at a loss to 
explain why the Veteran has almost like drop attacks with 
dizziness.  

In a treatment note dated in June 2009, J.M., M.D., a private 
neurologist, noted she had been asked to see the Veteran for 
yet another opinion.  The Veteran reported she had had 
problems with vertigo since January 1993 and had been 
diagnosed with Ménière's disease in October 2005, but Dr. 
G.M. did not believe she has Ménière's disease.  Dr. J.M. 
also noted past evaluations by the VA neurologist and Dr. 
T.K.  At the examination with Dr. J.M., the Veteran described 
intermittent vertigo with a motion sickness sensation 
associated with poor balance.  The Veteran was uncertain if 
she had any hearing loss associated with these spells, but 
described associated tinnitus.  She also complained of daily 
headaches.  The diagnoses after examination were vertigo, 
daily headaches, and tinnitus.  

In a letter dated in May 2009, the Veteran's former husband 
stated that he met the Veteran in January 1993 while they 
were both in service.  He recalled that the Veteran was taken 
to the base hospital because she collapsed during formation.  
He said that after that the Veteran would collapse while 
standing, and if she stood for long periods would complain 
about being dizzy and needed to sit down.  He said she 
complained of nausea and occasionally it would be bad enough 
that she would have to vomit.  He said he never witnessed any 
seizures.  He recalled that that the motion from elevators 
bothered the Veteran and that in 1994 after a three-hour 
airplane trip, the Veteran became very dizzy and nauseated 
and could not leave the hotel room for two days.  He said 
they were married and after he left the service in 1995, they 
moved to Wichita, and during that time the Veteran's episodes 
of dizziness, nausea, and vomiting continued frequently.  He 
said he did not recall that the Veteran went to the doctor, 
but rather tried to avoid situations such as elevators and 
having to stand for extended periods.  He said they were 
divorced in December 1998, and he had had little contact with 
the Veteran since then.  

The Veteran underwent a VA examination in September 2009, and 
the physician stated he reviewed the claims file and medical 
records presented by the Veteran.  The Veteran gave a history 
of having fallen in service and not being sure if she passed 
out before or after she hit the concrete.  She reported she 
felt light headed and dizzy and the condition had become 
progressively worse since then.  The diagnosis after 
examination was episodic vertigo, non specific.  The 
physician said there was no evidence of Ménière's disease.  
He referred to his medical review, including the October 2005 
ECochGm that was positive for endolymphatic hydrops for the 
right ear, and said there was no clinical evidence of 
Ménière's disease by several physicians.

In a letter dated in November 2009, Dr. G.M. said that since 
2004 the Veteran had had disequilibrium associated with 
nausea and that after an attack she developed a headache.  He 
noted the Veteran had been extensively investigated and had 
sought several consultations.  He said she had failed every 
attempted therapy, but that electrophysiological testing 
confirmed that she does have a balance disorder.  Dr. G.M. 
said that the origin of this, in his opinion, was more 
central than peripheral.  He said the diagnosis was vertigo 
of central origin.  He further stated that the differential 
diagnosis included:  endolymphatic hydrops or active 
Ménière's disease vestibular; intracranial migraine; or 
perhaps a variant of multiple sclerosis.  

As noted earlier, establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The Court has stated repeatedly that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr, at 307; see also Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

The Veteran maintains that she has been diagnosed as having 
Ménière's disease and points to records from the University 
of Kansas Medical Center as support of her contention.  The 
Board acknowledges that at the October 2005 Auditory Evoked 
Potential Test, the examiner said there was a positive 
finding for endolymphatic hydrops, but he said his 
recommendation was that she be followed for possible 
endolymphatic hydrops on the right side.  A VA examiner in 
November 2005 said the Veteran's symptoms were at least as 
likely as not caused by Ménière's disease and in May 2008, 
Dr. O. said he thought the Veteran probably had Ménière's 
disease.  These statements favor finding that the Veteran has 
a diagnosis of Ménière's disease, but they must be weighed 
against the multiple medical records throughout the course of 
the appeal in which, other physicians, VA and private, who 
examined the Veteran and reviewed the same record did not 
arrive at a diagnosis of Ménière's disease.  In this regard, 
the Board finds the more recent VA examination in 
September 2009 and Dr. G.M.'s letter of November 2009 to be 
of greatest probative value, where the physicians with 
perspective of the entire record, arrived at diagnoses of 
episodic vertigo (the September 2009 VA examiner) and vertigo 
of central origin (Dr. G.M, the private otolaryngologist).  

On review of the entirety of the evidence outlined above, the 
Board finds that the symptoms of dizziness, loss of balance, 
nausea and vomiting the Veteran has reported are susceptible 
to lay observation, and they have been diagnosed at the most 
recent VA examination as episodic vertigo and more recently 
by the Veteran's private otolaryngologist, Dr. G.M. as 
vertigo of central origin.  The Veteran is certainly 
competent to report in-service symptoms and the continuation 
of the symptoms of dizziness, loss of balance, nausea, and 
vomiting since service.  The Veteran's ex-husband has 
reported observing those symptoms from service to the end of 
their marriage in December 1998, and his statement to the 
effect that he did not recall that the Veteran went to the 
doctor for this after service is consistent with statements 
from the Veteran.  In this regard, the Veteran has reported 
that after service she did not go to the doctor for her 
condition until about 2004 by which time her symptoms had 
grown progressively worse.  The Board finds the veteran to be 
a credible historian.  

Resolving all doubt in favor of the Veteran, the Board finds 
that the Veteran's dizziness, loss of balance, nausea and 
vomiting started in service and have continued since then.  
The Board therefore concludes that service connection is 
warranted for episodic vertigo, termed vertigo of central 
origin.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  


ORDER

Service connection for episodic vertigo, termed vertigo of 
central origin, is allowed.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


